UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1548



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


JOHN ZACKER,

                                             Defendant - Appellee.


                            No. 05-1694



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


JOHN ZACKER,

                                             Defendant - Appellee.


                            No. 05-1718



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus
JOHN ZACKER,

                                                 Defendant - Appellee.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
05-1205-PJM)


Submitted:   September 27, 2005           Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 2 -
PER CURIAM:

              In these consolidated appeals, Michael J. Sindram appeals

a district court order and judgment dismissing without prejudice

his civil rights complaint, denying a motion for a temporary

restraining order and denying a motion for clarification and

modification. In dismissing without prejudice Sindram’s complaint,

the   court    instructed   Sindram   as   to    the   deficiencies    in   the

complaint and how they may be cured.            Because Sindram may refile

his   complaint,    the   dismissal   order     is   interlocutory    and   not

appealable.      See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).            Likewise, we dismiss

the appeals from the orders denying his motion for a TRO and

denying his motion for clarification.           Accordingly, we dismiss the

appeals for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                  - 3 -